7/9/2018       Providence: God's Loving Care for Man and the Need for Confidence in Almighty God by Reginald Rev. Fr. Garrigou-Lagrange | NOO…



                                                                   Shop / Books


             Providence: God's Loving Care for Man and the
                 Need for Conﬁdence in Almighty God
                                                      by Reginald Rev. Fr. Garrigou-Lagrange




                                                                                       NOOK Book (eBook)
                                                                                       $ 8.49         $9.99 | Save 15%

                                                                                           Format
                                                                                                                                    
                                                                                           NOOK Book - $8.49

                                                                                       View All Available Formats & Editions



                                                                                                 ADD TO CART                     Instant Purchase


                                                                                       Available on Compatible NOOK Devices
                                                                                       and the free NOOK Apps. 

                                                                                              LendMe®— See Details

                                                                                       Want a NOOK ? Explore Now




                                                                                               Buy         Get                 Add to
                                                                                              As          Free         Wishlist
                                                                                               Gift       NOOK
                                                                                                           Book
                                                                                                           Sample




                            Customers Who Bought This Item Also Bought




             Predestination: The      Our Saviour and His     The Spiritual Combat:
             Meaning                  Love for                And a                    The Mystical Body of     Easter Homilies
             of Predestination in …   Us: Catholic Doctrin…   Treatise on Peace of…    Christ                   by St. Thomas Aquin…
             by Reginald Rev. Fr.…    by Reginald Rev. Fr.…   by Lorenzo Scupoli       by Fulton J. Sheen       
                                                                        




               Case 3:16-cv-00695-FDW-DCK Document 94-46 Filed 11/14/18 Page 1 of 1
https://www.barnesandnoble.com/w/providence-reginald-garrigou-lagrange/1125695615?ean=9781505102536
